Title: To Thomas Jefferson from Nicolas Gouin Dufief, 28 April 1802
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


            Monsieur,
              April 28. 1802
            Mon Libraire à Paris, me fait quelquefois la Galanterie de mêler avec les livres que je lui demande des brochures quand il les croit propres à m’interesser. Je les destine à mon tour, après les avoir parcourues, à ceux qui comme vous ont la bonté d’encourager mon établissement—Parmi celles qu’il m’a envoyé dernièrement, il S’en trouve une où j’ai lu quelque chose de fort Juste à votre Sujet—J’ai pris la liberté de vous l’adresser comme une de celles que je vous dois—
            Agréez l’hommage de mon respectueux dévouement—
            N. G. Dufief
           
            Editors’ Translation
            Sir,
              28 Apr. 1802
            My bookseller in Paris sometimes pays me the compliment of interspersing the books I order from him with pamphlets he thinks suitable to interest me. After having leafed through them, I pass them on to those who, like you, are kind enough to encourage my business. Among those he sent me recently, there is one in which I read something quite true concerning you. I have taken the liberty of addressing it to you as one of the things that I owe you.
            Accept the tribute of my respectful devotion.
            N. G. Dufief
          